    Case 2:18-cv-07930-MVL-JCW Document 72 Filed 07/29/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


JOHNSON                                          CIVIL ACTION
VERSUS                                           NO: 18-7930
INVESTOR EQUITIES, LLC ET                        SECTION: "S" (2)
AL.


     IT IS ORDERED that the parties contact Magistrate Judge

Joseph C. Wilkinson, Jr. within 10 days for the purpose of

conducting a settlement conference.      Settlement conference must be

held before pre-trial.

     New Orleans, Louisiana this 29th day of July, 2019.



                   ______________________________
                        MARY ANN VIAL LEMMON
                    UNITED STATES DISTRICT JUDGE
